F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 18 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    CHARLES EDWARD COMPTON,

                Petitioner-Appellant,

    v.                                                   No. 00-1059
                                                     (D.C. No. 98-M-2541)
    UNITED STATES PAROLE                                   (D. Colo.)
    COMMISSION,

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before BRORBY, PORFILIO,           and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Charles Edward Compton filed this pro se habeas petition under 28 U.S.C.

§ 2241 to contest the validity of a parole violator sentence imposed by the United

States Parole Commission. In a detailed and cogent order, the district court

denied the petition and dismissed the action, and Mr. Compton appealed. We

have carefully considered the record and the parties’ legal arguments, and for

substantially the same reasons set out in the district court order dated January 31,

2000, we AFFIRM.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                         -2-